EXHIBIT 10.24
 
TERMINATION AND RELEASE AGREEMENT
 
TERMINATION AND RELEASE AGREEMENT, dated as of December 5, 2012 (this
“Agreement”), by and between BLINK COUTURE, INC., a Delaware corporation (“Blink
Couture”), with an address at c/o Regent Private Capital, LLC, 5727 South Lewis
Avenue, Tulsa Oklahoma 74105 and LATITUDE GLOBAL, INC., a Florida corporation
with an address at 6022 San Jose Boulevard, Jacksonville, Florida 32217
(“Latitude Global”).  Blink Couture and Latitude Global are sometimes
collectively referred to herein as the “Parties.”


WHEREAS, the Parties, along with Latitude Global Acquisition Corp., a
corporation previously formed and existing under the laws of the State of
Florida and dissolved by administrative dissolution on September 28, 2012
(“Latitude Acquisition”), executed and entered into that certain Agreement and
Plan of Merger, dated as of November 10, 2011, a copy of which is annexed hereto
as Exhibit A (the “Merger Agreement”); and


WHEREAS, Brent Brown, the Chief Executive Officer of Latitude Global, sent a
letter, dated November 27, 2012, to Lawrence Field, the Chief Executive Officer
of Blink Couture, notifying Mr. Field that Latitude Global was terminating the
Merger Agreement, pursuant to the provisions of Section 7.1 therein, effective
as of November 27, 2012; and


WHEREAS, Latitude Global has agreed to reimburse Blink Couture, in the aggregate
amount of $47,500, for its expenses incurred, in connection with the Merger
Agreement and any and all actions taken by Blink Couture in furtherance of its
efforts to consummate the transactions contemplated under the Merger Agreement
(the “Expense Reimbursement”); and


WHEREAS, in consideration of Latitude Global’s payment of the Expense
Reimbursement and its execution and delivery of a Release, in the form annexed
hereto as Exhibit B (the “Latitude Global Release”), Blink Couture has agreed to
execute and enter into this Agreement and to deliver a Release, in the form
annexed hereto as Exhibit C (the “Blink Couture Release”);


NOW THEREFORE, in consideration of the mutual agreements contained herein, the
parties agree as follows:


1.           Termination of Merger Agreement.  Effective as of the date of this
Agreement, the Parties hereby mutually agree, pursuant to the provisions of
subsection 7.1(a) of the Merger Agreement, to the termination of the Merger
Agreement.  Except as otherwise provided herein or in the Latitude Global
Release or the Blink Couture Release, upon the effectiveness of this Agreement,
all of the Parties rights, liabilities and obligations shall be terminated and
of no further force or effect.


2.           Payment of Expense Reimbursement by Latitude Global.  In
consideration for Blink Couture’s execution and delivery of this Agreement and
the Blink Couture Release, as provided herein, Latitude Global hereby agrees to
pay the Expense Reimbursement, in the aggregate amount of $47,500, to Blink
Couture, as follows:


(a) Concurrent with its execution and delivery of this Agreement, Latitude
Global shall wire funds to the account of Blink Couture, in the amount of
$7,916.66, pursuant to the wire instructions set forth in Schedule 1 to this
Agreement; and


(b)  Concurrent with its execution and delivery of this Agreement, Latitude
Global also shall execute and deliver to Blink Couture a promissory note, in the
form of Exhibit D annexed hereto (the “Note”), in the principal amount of
$39,583.34, in respect of Latitude Global’s payment of the remaining portion of
the Expense Reimbursement.


3.           Representations, Warranties and Covenants of Latitude
Global.  Latitude Global hereby represents, warrants and covenants to Blink
Couture as follows:


(a) Existence, Power.  Latitude Global is a corporation, validly existing and in
good standing under the laws of the State of Florida and has all powers and all
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted.


 
1

--------------------------------------------------------------------------------

 
 
(b)   Authorization. This Agreement has been duly executed by Latitude Global
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of Latitude Global enforceable against it in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally or (ii) by other equitable
principles of general application.


(c) Noncontravention. The execution, delivery and performance by Latitude Global
of this Agreement and the consummation of the transactions contemplated hereby
do not and will not violate (i) the Articles of Incorporation or By-laws of
Latitude Global or (ii) any applicable law, rule, regulation, judgment,
injunction, order or decree.


(d) Payment of Note.  Latitude Global covenants and agrees that there are no
conditions or further obligations of Blink Couture, with respect to Latitude
Global’s obligations to make the applicable payments to Blink Couture, pursuant
to the terms of the Note, and Latitude Global agrees to comply with all of its
obligations under the Note.


4.           Representations and Warranties of Blink Couture.  Blink Couture
hereby represents and warrants to Latitude Global as follows:


(a) Existence, Power.  Blink Couture is a corporation, validly existing and in
good standing under the laws of the State of Delaware and has all powers and all
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted.


(b)   Authorization. This Agreement has been duly executed by Blink Couture and,
when delivered in accordance with the terms hereof will constitute the valid and
binding obligation of Blink Couture enforceable against it in accordance with
its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally or (ii) by other equitable principles
of general application.


(c) Noncontravention. The execution, delivery and performance by Blink Couture
of this Agreement and the consummation of the transactions contemplated hereby
do not and will not violate (i) the Certificate of Incorporation or By-laws of
Blink Couture or (ii) any applicable law, rule, regulation, judgment,
injunction, order or decree.


5.           Mutual Release.


(a)           In consideration for Latitude Global’s payment to Blink Couture of
the Expense Reimbursement set forth in Paragraph 2 above, Blink Couture shall
deliver the Blink Couture Release to Latitude Global to release all of Blink
Couture’s and Latitude Acquisition’s potential claims against Latitude Global
relating to the Merger Agreement, as more fully described in the Blink Couture
Release.  Neither Blink Couture nor Latitude Acquisition has assigned, and shall
not assign, any right to any claim to any affiliate or third party.


(b)           In consideration for Blink Couture’s agreement to enter into this
Agreement, as well as its agreement to deliver the Blink Couture Release
described in subparagraph 5(a) immediately preceding, and such other good and
valuable consideration as shall be delivered by Blink Couture, Latitude Global
shall deliver, upon the execution of this Agreement by the Parties, the Latitude
Global Release to release all potential claims of Latitude Global against Blink
Couture and Latitude Acquisition.  Latitude has not assigned any right to any
claim to any affiliate or third party.


6.           Expenses.  Except as otherwise provided herein or in any other
agreement between the Parties, all fees and expenses incurred by any of the
Parties hereto shall be borne by the Party incurring such fees and expenses.


7.           Confidentiality and Nondisclosure.  The Parties agree that the
terms and conditions of this Agreement shall be kept confidential and shall not
be disclosed to any third party, except pursuant to written agreement by the
Parties, or as may be required by law or court order.  Nothing in this Agreement
shall prohibit each Party from disclosing this Agreement to its legal and
accounting advisers.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Miscellaneous.


(a)           Entire Agreement; Amendment.  This Agreement constitutes the
entire agreement between the Parties and supersedes all prior agreements and
understandings, whether oral or written, between them with respect to the
subject matter hereof.  This Agreement may not be amended orally, but only by an
instrument in writing signed by each of the Parties to this Agreement.


(b)           Binding Effect and Benefit.  This Agreement shall inure to the
benefit of and be binding upon the Parties and their respective directors,
officers, heirs, legal representatives, attorneys, successors and assigns.


(c)           Survival.  All representations, warranties and covenants shall
survive the date hereof for a period of two (2) years.


(d)           Governing Law; Jurisdiction.  This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware,
without reference to the conflict of laws principles thereof.
 
(e)           Notices.  All notices and other communications under this
Agreement shall be in writing and delivery thereof shall be deemed to have been
made when transmitted by hand delivery, commercial overnight delivery service,
facsimile or email transmission, when confirmed, or, if by certified mail,
return receipt requested, within three (3) business days after deposit in the
U.S. mail, to the party entitled to receive the same at the address indicated
below or at such other address as such party shall have specified by written
notice to the other parties hereto given in accordance herewith:


(i) if to Blink Couture, addressed to:


Blink Couture, Inc.
c/o Regent Private Capital, LLC
5727 S. Lewis Ave,
Tulsa, OK 74105
Attn:  Lawrence Field, Chief Executive Officer
Fax: (918) 392-2861
Email: lfield@regentprivatecapital.com


with a copy to:


Scott M. Miller, Esq.
Kantor Davidoff Wolfe Mandelker Twomey & Gallanty, P.C.
51 East 42nd Street, 17th Floor
New York, NY 10017
Fax:  (212) 949-5206
Email: smiller@kantorlawonline.com


 
3

--------------------------------------------------------------------------------

 
 
; and


(ii)           if to Latitude Global, addressed to:
 
Latitude Global, Inc.
6022 San Jose Blvd, 2nd Floor
Jacksonville, FL 32217
Attn: Brent W. Brown, Chief Executive Officer
Fax: (904) 730-0010
Email: bbrown@the-brownstonegroup.com
 
             with a copy to:


Greenberg Traurig, P.A
5100 Town Center Circle
Suite 400
Boca Raton, FL 33486
Attn: Bruce C. Rosetto, Esq.
Fax: (561) 367-6225
Email: rosettob@gtlaw.com


(f)           Waiver.  Any waiver by any Party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement.  The failure of a Party to insist upon strict adherence to any term
of this Agreement or one or more sections shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other terms of this Agreement.
 
(g)           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each Party and delivered to the other Party, it
being understood that both Parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format or other electronic data file, such signature shall
create a valid and binding obligation of the Party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile,
“.pdf” or other electronic data file signature page were an original thereof.


(h)           Severability.  No invalidity or unenforceability of any paragraph
of this Agreement or any portion thereof will affect the validity or
enforceability of any other paragraph or the remainder of such paragraph.
 
(i)           Preparation of Agreement.  The Parties acknowledge that this
Agreement was the result of negotiation and discussion among the Parties.  The
Parties further acknowledge that this Agreement shall be deemed to have been
jointly prepared and that no particular Party is to be deemed the drafter or
preparer of this Agreement.  Accordingly, none of the provisions of this
Agreement shall be construed in favor or against a particular Party to this
Agreement based on any party having prepared this Agreement.
 
(j)           Voluntary Agreement.  The Parties represent and declare that they
have each carefully read this Agreement and know the contents thereof and that
they have executed and entered into this Agreement freely and voluntarily.
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, and intending to be legally bound hereby, Latitude Global
and Blink Couture have executed this Agreement on the date first above written.
 

 
LATITUDE GLOBAL, INC.
         
 
By:
/s/ Brent W. Brown      
Brent W. Brown
      Chief Executive Officer          


 
BLINK COUTURE, INC.
         
 
By:
/s/ Lawrence Field      
Lawrence Field
      Chief Executive Officer          


 5

--------------------------------------------------------------------------------